73 U.S. 511 (____)
6 Wall. 511
PRENTICE
v.
PICKERSGILL.
Supreme Court of United States.

*513 Messrs. Veech and Henry, for the other party, defendant in error.
The CHIEF JUSTICE:
The writ of error in this case was sued out merely for delay. The judgment will therefore be affirmed under the twenty-third rule, with ten per centum damages on the amount of the judgment below.
AFFIRMED ACCORDINGLY.

NOTE.
At the close of the term another case, The Chicago City Railway Co. v. Bour, a suit brought by a passenger against a railroad company to recover damages for an injury done to him, by reason of the negligence of their servants in running one of their cars, was affirmed with like damages, there having been no exception to the rulings or instructions of the court, and the court observing that the case seemed "to have been brought simply for delay." See also The Douro, 3 Wallace, 566.